WALKER, P. J.
The fact that packages delivered by the express company to the defendant were billed and marked “whisky” was some evidence that they contained whisky.
“Inscriptions designedly placed on bottles, boxes, or other packages, in the ordinary way, for the obvious purpose of indicating their nature or contents, may in general be regarded as competent evidence thereof, at least against those persons who have such objects in their possession, or who dispense them to others. Their external indicia are some evidence, stronger or weaker according to accompanying circumstances, of their internal contents.” — Kennedy v. State, 182 Ala. 10, 62 South. 49.
*204The court properly overruled the objection to evidence of the fact above mentioned.
The court properly admitted in evidence the memorandum referred to by the witness Beasley in connection with his testimony to the effect that he had no recollection of the transaction apart from the memorandum, but that he knew when the memorandum was made by him that it was correct and that he made the delivery which it recorded. — Southern Ry. v. Caldwell-Spence Co., 8 Ala. App. 583, 62 South. 975.
The defendant. could not have been prejudiced by the admission in evidence of the memoranda testified about by the witness Pinkston, as nothing was stated in the memoranda, testified by the witness to have been made by him, other than what'he stated as facts recollected by him.
The evidence as to the quantity of intoxicating liquor, the number of shipments of it made and delivered'do the defendant, within a short period, and as to the meagerness of his means of making such purchases for his personal use, was 'such as to have some tendency to jmove that he received it for sale or other unlawful disposition.- — Freeny v. City of Jasper, 8 Ala. App. 469, 62 South. 385. It follows that the general affirmative charge requested iri his behalf was properly refused.
Affirmed.